DETAILED ACTIONThis application is being examined in art unit 3649 by Examiner Justin Jonaitis.  If applicant has any questions regarding this office action, applicant is encouraged to contact the Examiner at 571-270-5150.
A basic Template for helping draft a response to this office action can be found at the following link:
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 08/05/2022.  These drawings are not acceptable.  Specifically, when scanned into the system the text of figure 3 is not legible, therefore the drawings of record are the previously submitted drawings.
The drawings are objected to because all figures omit sheet numbers, Figures 2 and 3 could use reference numerals to identify specific components, Figure 3 is a circuit diagram however some of the text is obscured by text which is printed over.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG-Pub 2010/0179701 to Gilbert et al. in view of U.S. PG-Pub 2003/0093159 to Sieminski.
Gilbert discloses a water sprinkler control system comprising:
electronic circuits (Figure 3 shows numerous electronic circuits within the housing of controller (110)) that control he switching on or off of multiple sprinkler solenoid valves (figure 1 shows the controller hooked up to multiple sprinklers via wires (142-n) to control actuators (122) which are a solenoid per paragraph [0026]). Please note Gilbert does not specifically disclose the solenoid valves being 24-volt sprinkler solenoid valves. However, the limitations of the sprinklers being 24-volt sprinklers is an intended use of the (in other words the type of sprinklers) the control system is connected and therefore does not impose any structural limitations on the control system itself.
The apparatus of Gilbert also controls the on and off of the sprinkler solenoid valves based on soil moisture content (sensors (130) measure soil moisture content per paragraph [0035]) and short-term weather forecasts (controller (110) can communicate with a source of weather forecast information to control the actuation of the sprinklers per paragraph [0030]).  Examiner asserts the fact that each set of crops can have their own moisture sensors would allow for watering when different degrees of moisture are required, for example Gilbert figure 1 shows 2 areas with their own sensors.  The right set of crops could require moisture as detected by the moisture sensor whereas the left set may not. The right set can actuate and spray liquid independent of the left set therefore allowing different degrees of moisture required as claimed.
The circuits of the apparatus are within some form of an encasement (some form of a housing of controller (110) is seen in figure 1).
Gilbert also discloses the apparatus controlling a number of stations to be used with a maximum number of such stations being limited to the capacity of the device (inherently the capacity of the device is the limit to the number it can control).
The invention disclosed by the figures of Gilbert fail to specifically disclose a display panel and the encasement specifically being formed of plastic, the Gilbert reference while disclosing wireless communication also fails to specifically disclose the control by an external system (such as a mobile phone and/org a computer with a standard internet browser), and having control parameters such as starting and ending days relative to a calendar year, starting and end times, and adjusting the system based on humidity.
With respect to the encasement being plastic, examiner asserts likely the housing of the apparatus disclosed by Gilbert is made out of plastic but for the sake of compact prosecution if the housing is not formed of plastic it would have been obvious to one having ordinary skill in the art at the time the invention was made to create the encasement of plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.   Further one skilled in the art would recognize the use of plastic housings in electronic controls to protect and isolate the electronics within the plastic housing in order to protect users interacting with the apparatus.
With respect to the display panel, the embodiment relied upon by examiner does not show a display panel. However, in paragraph [0027] Gilbert discloses that the apparatus could include a touch screen display and include various dials switches, etc. to employ a user control system to allow a user to define an irrigation schedule.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus disclosed by Gilbert to include a display panel as explained as potential modifications to the apparatus by Gilbert as such modification would allow a user to program and view information related to the scheduling of the irrigation system.
With respect to the control system, Sieminski teaches it’s known to provide a control system that wirelessly communicates with external systems which can be a phone [0108] or a computer utilizing a web browser [0044] wherein the controller can be configured to incorporate weather data such as humidity [0054] and can be programed with specific days (relative to a calendar), star times and end times (defined by run times) [0098] (also see figure 12), such that the data provided by the remote system can be altered and allow for control of the irrigation system without the need to physically touch the local controller.
Therefore it would be obvious to modify the system taught by Gilbert to include the remote controlling system as taught by Sieminski, as one skilled in the art would recognize such modification would allow for a greater amount of control of the irrigation system without the need for a user to physically manipulate the system at the location of the control box.

Response to Arguments
Applicant has not made any specific arguments related to examiner’s rejection. The amendments have been addressed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/JUSTIN M JONAITIS/             Primary Examiner, Art Unit 3649